Citation Nr: 0821698	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-17 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received .

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to a rating in excess of 30 percent for 
pilonidal cyst.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1964 to 
February 1967.

In a May 2003 decision, the RO denied service connection for, 
inter alia, hearing loss.  The RO notified the veteran of the 
denial of the claim later that same month, but he did not 
initiate an appeal.

This appeal to the  Board of Veterans' Appeals (Board) arises 
from  March 2004, October 2004 and July 2005 rating 
decisions. 

In a March 2004 rating decision, the RO continued a 30 
percent rating for service-connected pilonidal cysts.  The 
veteran filed a notice of disagreement (NOD) in August 2004, 
and the RO issued a statement of the case (SOC) in October 
2004.  the veteran submitted a statement in February 2005, 
reflecting continued disagreement with the 30 percent rating 
for service-connected pilonidal cysts, and the Board accepts 
as a perfected appeal as to this matter.
  
In the October 2004 rating decision, the RO declined to 
reopen the claim for service connection for bilateral hearing 
loss, and denied the claim for a TDIU.  In February 2005, the 
veteran filed a NOD with these matters, and the RO issued a 
SOC in May 2005.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in June 
2005.

In the July 2005 rating decision, the RO granted a temporary 
total rating (TTR), pursuant to 38.C.F.R. § 4.30, based on 
surgical or other treatment necessitating convalescence for 
the service-connected pilonidal cyst disability, effective 
January 11, 2005; a schedular 30 percent rating was 
reinstated effective March 1, 2005. In February 2006, the 
veteran filed a NOD with the 30 percent rating assigned for 
his service-connected pilonidal cyst (presumably, before and 
after the period of a TTR), and the RO issued a SOC in June 
2006.  The veteran filed a substantive appeal in July 2006.

The Board also notes that, in a May 2007 rating decision, the 
RO granted a separate, 10 percent rating for pilonidal cyst 
scar, posterior surface of trunk, effective March 14, 2007, 
but continued the 30 percent rating for pilonidal cyst.  In 
May 2007, the  RO issued a supplemental SOC (SSOC) reflecting 
the continued decision to decline to reopen the claim for 
service connection for bilateral hearing loss, and the 
continued denial of a TDIU, and what the RO then 
characterized as denial of a temporary 100 percent rating due 
to surgical treatment necessitating convalescence for 
pilonidal cyst in excess of one month.   The Board has 
recharacterized the latter issue as for a rating in excess of 
30 percent for pilonidal cyst to accurately reflect the 
matter with which the veteran disagrees and that is currently 
on appeal.
 
The Board's decision reopening the claim for service 
connection for bilateral hearing loss is set forth below.  
The claims for an increased rating for service-connected 
pilonidal cyst, for a TDIU, and for service connection for 
bilateral hearing loss, on the merits, are addressed in the 
remand following the order; these matters are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In May 2003, the RO denied service connection for hearing 
loss.  Although notified of the denial later that same month, 
the veteran did not initiate an appeal..

3.  Additional evidence associated with the claims file since 
the RO's May 2003 denial was not previously before agency 
decision makers and is not redundant or cumulative of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for hearing loss, and provides a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The RO's May 2003 rating decision denying service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's May 2003 denial is 
new and material, the criteria for reopening the claim for 
service connection for hearing loss is met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for 
bilateral hearing loss, the Board finds that all notification 
and development actions needed to fairly adjudicate this 
aspect of the appeal has been accomplished.

II.  Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110;  38 C.F.R. § 
3.303.

Under the provisions of 38 C.F.R. § 3.385, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

As noted above, the veteran's claim for service connection 
for hearing loss previously was considered and denied.  In a 
May 2003 decision, the RO denied the claim  on the basis that 
there was no  competent evidence submitted to establish that 
the veteran had current hearing loss related to service.  The 
evidence of record then consisted of the veteran's service 
treatment records (which reflect some hearing loss on 
entrance and separation examination) as well as service 
personnel records, which showed that his military 
occupational specialty was a wheel vehicle mechanic, and the 
veteran's statements.  

Although notified of the RO's May 2003 denial that same 
month, the veteran did not initiate an appeal; hence, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The veteran filed a current claim for service connection for 
hearing loss in June 2004.   Regarding petitions to reopen 
filed on or after August 29, 2001, 38 C.F.R. §  3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the May 2003 RO 
decision that denied the claim for service connection.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Since the May 2003 RO decision, pertinent evidence added to 
the claims file includes the report of a March 2004 VA 
audiology consultation reflecting the veteran's reported 
history of tympanic membrane perforation, both ears, after an 
explosion in 1964 at Fort Still, Oklahoma.  A positive 
history of noise exposure  (motor engines/grenade explosions) 
was noted..  The assessment  was mild to moderate 
sensorineural hearing loss, bilaterally.  The audiologist 
noted that tympanometry was within normal limits.  Word 
recognition scores were 92, right ear, and 88, left ear; 
however, no results of audiometric  testing were reported.  
The audiologist opined that due to reported military noise 
exposure, it is at least as likely as not that the veteran's 
hearing loss may be due to noise exposure experienced in the 
service. The audiologist also noted a history of perforation 
with respect to the left ear.

The Board finds that the March 2004 VA audiology report-
reflecting a current  assessment of mild to moderate 
sensorineural hearing loss, bilaterally, and the VA 
audiologist opinion that tends to possibly link current 
hearing loss to military noise exposure-constitutes new and 
material evidence to reopen the claim for service connection 
for hearing loss.  As this record has not previously been 
considered by agency adjudicators, and is not cumulative or 
redundant of evidence previously of record, it is "new".  As  
indicated above, the veteran was previously denied service 
connection for hearing loss, in part, because current 
bilateral diagnosis was not shown, and the additional 
evidence now reflects an audiologist's assessment of hearing 
loss (albeit, without supporting audiometric findings to 
establish current hearing loss disability pursuant to 38 
C.F.R. § 3.385).  Regardless, the evidence relates to an 
unestablished fact that is necessary to substantiate the 
claim.  Moreover, when such diagnosis is considered in light 
of the information the veteran has provided regarding his in-
service noise exposure to motor engines (the veteran's MOS 
was a wheel vehicle mechanic), the Board also finds this 
evidence provides a reasonable possibility of substantiating 
the claim.  The Board reiterates that, for purposes of 
reopening, the credibility of the evidence is presumed.  See 
Justus, 3 Vet. App. at 512-513.

Accordingly, the criteria for reopening the claim for service 
connection for hearing loss are met.   See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


ORDER

As new and material evidence to reopen the claim for service 
connection for bilateral hearing loss has been received, to 
this limited extent, the appeal is granted.




REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims for an increased rating for service-
connected pilonidal cyst and  for a TDIU, as well as on the 
claim for service connection for bilateral hearing loss, on 
the merits, is warranted, even though such will, regrettably, 
further delay an appellate decision on the claims.

Pertinent to the claim for service connection, the veteran's 
service treatment records reflected no complaints or 
diagnosis of hearing loss in service, but there are some 
indications on the veteran's separation examination that the 
veteran had some bilateral hearing loss   In any event, the 
Board notes that the absence of in-service evidence of 
hearing loss is not fatal to the claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385, as noted above) and a medically sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Given the veteran's documented MOS as a wheel vehicle 
mechanic and the likely associated noise exposure, and  the 
absence of current audiometric results and an opinion by a 
physician on the question of medical relationship, the Board 
finds that VA examination with audiometric testing, and a 
medical opinion by an appropriate physician-based on full 
consideration of the veteran's documented medical history and 
assertions- is needed to resolve the claim on appeal.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the claim for an increased rating for pilonidal 
cyst, the veteran has essentially contended that his 
disability characterized as pilonidal cyst is more severe 
than reflected in the current 30 percent rating assigned 
under Diagnostic Code (DC) 7819 (for abnormal skin growths, 
rated as analogous to scars).  He has consistently asserted 
that his diagnosed hidradenitis supperativa with chronic 
draining sinus tract is a separate and distinct manifestation 
of the pilonidal cyst disability.  The Board finds that the 
medical evidence currently of record does not sufficiently 
address the manifestations or severity of the disability 
characterized as pilonidal cyst.  For example, an April 2007 
VA examiner diagnosed the veteran with hidradenitis 
supperativa, but failed to respond to the RO's request to 
document the extent of the veteran's service-connected 
pilonidal cyst disability-to include an opinion as to the 
relationship with the veteran's diagnosed hidradenitis 
supperativa and any other conditions.  If the diagnosed 
hidradenitis is considered a manifestation of, or is 
medically related to, the disability evaluated as pilonidal 
cyst, the veteran's disability might be more appropriately 
rated under another diagnostic code, such as DC 7332 
(pursuant to which impairment of sphincter control of the 
rectum is rated).  The Board also notes that consideration of 
alternative diagnostic codes for rating the disability is 
particularly important, where as here, the disability 
continues to be rated as analogous to scars, but the RO has 
assigned a separate rating for a post-operative scar 
associated with the pilonidal cyst during the pendency of the 
appeal.  

Under these circumstances, the RO should arrange for the 
veteran to undergo VA examinations by appropriate physicians, 
at a VA medical facility, to obtain the medical information 
needed to resolve both the reopened claim for service 
connection and the claim for increased rating on appeal.  The 
veteran is hereby notified that failure to report to any 
scheduled examination(s), without good cause, shall result in 
denial of the reopened claim for service connection, and/or 
the claim for increased rating.  See 38 C.F.R. § 3.655(b) 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination(s), the RO should obtain 
and associate with the claims file (a) copy(ies) of the 
notice(s) of the examination(s) sent to him by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claims remaining on appeal.  The RO should ensure that 
its letter to the veteran meets the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (as regards 
minimum 38 U.S.C. § 5103(a) notice requirements for increased 
rating claims).

In  Vazquez-Flores, the United States Court of Appeals for 
Veteran Claims (Court) held that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.   Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  The RO's adjudication of the claim for increase 
should include consideration of alternative diagnostic codes 
for rating the veteran's disability, as well as whether 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) pursuant 
to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), is 
appropriate.

As a final point, the Board notes that the RO's 
determinations on the claim for service connection and/or the 
claim for increase could impact upon the claim for a TDIU; 
thus, the claim for a TDIU is inextricably intertwined with 
the claims being developed.  See Parker v. Brown, 7 Vet App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
As appellate consideration of the claim for a TDIU would, 
thus, be premature at this juncture, remand of this matter 
also is warranted.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to any 
claim(s) remaining on appeal that is not 
currently of record.

The RO should explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
notice requirements of Dingess/Hartman 
and Vazquez-Flores (cited to above).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or, 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo ear, 
nose and throat (ENT) and genitourinary 
examinations, by appropriate physicians, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be provided to each 
physician  designated to examine the 
veteran, and each examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  

All appropriate tests and studies (should 
be accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

ENT examination - Audiometry and speech 
discrimination testing, for each ear, 
should be accomplished.   Based on these 
results, the ENT examiner should 
specifically indicate, with respect to 
each ear, whether the veteran currently 
has hearing loss to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).

Then, with respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that any 
such disability is the result of injury 
or disease incurred or aggravated in 
service, to specifically include likely 
noise exposure during the veteran's 
service.  In rendering the requested 
opinion, the physician should consider 
and discuss the veteran's enlistment and 
separation examination reports, as well 
as the April 2007 VA audiologist's 
comments.

Genitourinary examination - The physician 
should identify all symptoms and 
manifestations of the service-connected 
disability now characterized as pilonidal 
cyst.  The examiner should specifically  
address whether the veteran's diagnosed 
hidradenitis supperativa is a 
manifestation of, or is medically related 
to the, the  service-connected disability 
characterized as a pilonidal cyst; and, 
if so, whether such condition constitutes 
a separately ratable manifestation (in 
addition to a separately rated scar)..

If hidradenitis supperativa is deemed a 
separately ratable manifestation or 
disability related to the veteran's 
service-connected pilonidal cyst, the 
examiner should render findings 
sufficient to rate the disability, to 
include comment as to whether the veteran  
has persistent bleeding, anemia, 
fissures, complete loss of sphincter 
control, and leakage necessitating the 
wearing of a pad.  The examiner should 
also comment upon the extent to which the 
symptoms produced by these problems 
interfere with the veteran's ability to 
obtain and maintain gainful employment.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
him by the pertinent facility

5.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND. If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claims for an 
increased rating for service-connected 
pilonidal cyst, for service connection 
for bilateral hearing loss, and for a 
TDIU.  If the veteran fails, without good 
cause, to report to any scheduled 
examination(s), in adjudicating the 
corresponding claim(s), the RO consider 
the provisions of 38 C.F.R. § 3.655(b), 
as appropriate.  Otherwise, the RO should 
adjudicate each claim on appeal in light 
of all pertinent evidence and legal 
authority-to include, in connection with 
the increased rating claim, consideration 
of alternative diagnostic codes for 
rating the disability, and whether staged 
rating, pursuant to Hart (cited to above) 
is appropriate.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


